Citation Nr: 1146794	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  04-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for skin eruptions, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to November 1977. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an increased rating for the service-connected skin disorder. 

In December 2006, the Veteran presented oral testimony at a hearing held at the RO before the undersigned Veterans Law Judge, a transcript of which has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2007 and August 2008, the Board remanded the claim for further development.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in an August 2009 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder was returned to the Board, and in a September 2009 decision, the Board denied the Veteran's increased rating claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated May 18, 2011, the Court vacated the Board's September 2009 decision and remanded the case.  The case has been returned to the Board for compliance with the directives contained in the May 2011 Memorandum Decision.

The Court's May 2011 Memorandum Decision, which has not been subsequently amended, in essence indicated that the Board did not fulfill its duty to assist by failing to obtain the Veteran's outstanding private treatment records from Dr. O.A. pertaining to the Veteran's skin disability which the RO had previously determined were unavailable in October 2002.  The Court specifically referenced 38 C.F.R. § 3.159(c)(1) (2011), which required that VA make reasonable efforts to obtain private records including "at least one follow-up request" if the records are not received.  The Court noted the Board's March 2007 remand ordering the Veterans Benefits Administration (VBA) to obtain the private treatment records from Dr. O.A. and the AMC's subsequent letter to the Veteran in April 2007 requesting that the Veteran complete a medical authorization form in order for the AMC to obtain records from Dr. O.A. from October 2001 to the present.  Although the Veteran did not return a signed and dated medical authorization form in response to the April 2007 letter, the Court nevertheless held that records dated prior to October 2001 should have been obtained as the Veteran had previously provided a signed and dated medical authorization form for these records in September 2002.  Accordingly, the Court held on remand that VA should attempt to obtain the pre-October 2001 treatment records from Dr. O.A., and that if the Veteran's prior authorization is no longer sufficient to obtain those records, VA must advise him of that insufficiency.  

Additionally, a review of the record reveals that the Veteran's last VA examination for his skin disability was conducted in June 2007, over four years ago.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined that Board should have ordered contemporaneous examination of Veteran because a 23- month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Because the current level of the Veteran's disability is unclear, the Board believes that another examination is necessary.

The Board acknowledges that the Veteran was not cooperative at the June 2007 VA examination.  Notably, the VA examiner reported that the Veteran was "very angry for most of the exam" and "would not let us examine any part of his body including just looking at the skin about his rash."  The examiner further stated that she could not "get a good look at [the rash]" because most of the rash was covered, the Veteran wore a long sleeved shirt and long pants, and he did not want to be examined. 

The Board strongly cautions the Veteran concerning his responsibility to cooperate with VA in these matters.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran's responsibility of cooperating in the development of his claim includes reporting for and cooperating during the course of a VA examination.

Accordingly, the case is REMANDED for the following action:

1. After obtaining proper authorization from the Veteran, the RO should obtain all treatment records from Dr. O.A. pertaining to the Veteran's service-connected skin eruptions and associate these records with the Veteran's claims folder.
    
If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, the RO should schedule the Veteran for an 
appropriate VA examination to determine the current severity 
of his service-connected skin eruptions.  The claims folder 
must be made available to the examiner and pertinent 
documents therein should be reviewed by the examiner.  The 
examiner must note in the examination report that the claims 
folder was reviewed in conjunction with the examination.  The 
Veteran's prior medical history and examinations must be 
considered in evaluating the Veteran's disability, and the 
Veteran's current disability must be described in detail. 
All necessary tests and studies should be accomplished, and 
all clinical findings should be reported in detail.  

Specifically, the examiner should note whether the Veteran's skin
eruptions disability is manifested by the following:

a. Slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area; or

b. Symptoms of exfoliation, exudation or itching, if involving an exposed surface or extensive area; or

c. Constant exudation or itching, extensive lesions, or marked disfigurement; or

d. Ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if exceptionally repugnant.

The examiner should also note whether the Veteran's skin eruptions disability is manifested by the following:

a. less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and no more than topical therapy is required during the past 12 month period; or 

b. at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed area is affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period; or 
c. 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period; or 

d. More than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


